Citation Nr: 1745476	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  11-31 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to diabetes mellitus type 2 and/or due to herbicide exposure.

3. Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to diabetes mellitus type 2 and/or due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to September 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The Board remanded this matter in April 2016.

The Veteran testified at a VA Central Office hearing in Washington, D.C., before the undersigned Veterans Law Judge in February 2016.  A transcript of the hearing is of record.

The Board notes that pursuant to the April 2016 Board remand, the RO issued a rating decision in June 2017 granting the following: entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II and/or due to herbicide exposure, with a noncompensable disability rating effective June 28, 2007, entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type II and /or due to herbicide exposure, with a noncompensable disability rating effective June 28, 2007, and entitlement to service connection for coronary artery disease (CAD), to include as secondary to diabetes mellitus, type II and /or due to herbicide exposure, with a 60 percent disability rating effective June 28, 2007, and a 100 percent disability rating effective January 20, 2017.  The Veteran has not appealed this decision.  Thus, these issues are no longer on appeal and will not be further discussed.

The Board finds that the requested development in the April 2016 remand has not been substantially completed with regards to the Veteran's tinnitus claim.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The preponderance of competent and credible evidence weighs against finding that peripheral neuropathy of the upper extremities was demonstrated in-service, that peripheral neuropathy of the upper extremities was compensably disabling within a year of separation from active duty, or that there is a nexus between a current diagnosis of peripheral neuropathy of the upper extremities and service, to include in-service herbicide exposure.

2. The preponderance of competent and credible evidence weighs against finding that peripheral neuropathy of the upper extremities was caused by or aggravated by the Veteran's service-connected diabetes mellitus type 2.

3. The preponderance of competent and credible evidence weighs against finding that peripheral neuropathy of the lower extremities was demonstrated in-service, that peripheral neuropathy of the lower extremities was compensably disabling within a year of separation from active duty, or that there is a nexus between a current diagnosis of peripheral neuropathy of the lower extremities and service, to include in-service herbicide exposure.

4. The preponderance of competent and credible evidence weighs against finding that peripheral neuropathy of the lower extremities was caused by or aggravated by the Veteran's service-connected diabetes mellitus type 2.


CONCLUSIONS OF LAW

1. Peripheral neuropathy of the upper extremities was not incurred in or aggravated by service, may not be presumed to have been so incurred, and is not causally related to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).

2. Peripheral neuropathy of the lower extremities was not incurred in or aggravated by service, may not be presumed to have been so incurred, and is not causally related to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Compliant notice was provided to the Veteran in October 2007.

VA has a duty to assist the Veteran in the development of the claim.  The claims file includes service treatment records (STRs), VA medical records, and the statements of the Veteran in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.

The Board also notes that actions requested in the prior remand with respect to the Veteran's peripheral neuropathy claims have been undertaken.  Indeed, VA examinations, supplemental VA examiner opinions and additional private and VA medical records were provided.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall, 11 Vet. App. 268 (1998)).  

VA examinations were obtained in August 2008 and December 2016.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the Veteran has been afforded adequate VA examinations and opinions.  The reports include a clinical examination, diagnostic testing, and the Veteran's reported symptoms.  The reports provide findings and adequate rationale relevant to the criteria for service connection. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate this claim has been obtained.

II.	Service Connection

The Veteran contends that his peripheral neuropathy of the upper and lower extremities is related to his military service, to include exposure to herbicide agents in Vietnam.  In addition the Veteran contends that his peripheral neuropathy of the upper and lower extremities is also related to the Veteran's service-connected diabetes mellitus type 2. 

Generally, to establish service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, referred to as the "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303 (a). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303 (d).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Under 38 C.F.R. § 3.310, service connection on a secondary basis may be granted for a disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a non-service connected disability by a service connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

For a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for peripheral neuropathy if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." 

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Certain diseases associated with Agent Orange/herbicide agent exposure in service are presumed to be service connected if the disease is manifested to a compensable degree within a specified time period.  38 C.F.R. §§ 3.307, 3.309.  If a Veteran was exposed to a herbicide agent, including Agent Orange, during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307 (d) are also satisfied.  Such diseases include early-onset peripheral neuropathy manifested to a degree of 10 percent or more within one year after the last date on which the Veteran was exposed to an herbicide agent during active service.  See 38 C.F.R. § 3.307 (a)(6)(ii).

Effective September 6, 2013, the provisions of 38 C.F.R. § 3.309  were revised to replace the term "acute and subacute" peripheral neuropathy with "early-onset" peripheral neuropathy and removing the note stating that the term "acute and subacute peripheral neuropathy" meant transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  See 78 Fed. Reg. 54,763 (Sept. 6, 2013). 

It was further noted that the amendment clarifies that VA will not deny presumptive service connection for early-onset peripheral neuropathy solely because the condition persisted for more than two years after the date of the last herbicide exposure.  However, it was noted it does not change the requirement that peripheral neuropathy must have become manifest to a degree of ten percent or more within one year after a veteran's last in-service exposure in order to qualify for the presumption of service connection. 

Notwithstanding the provisions of 38 U.S.C.A. § 1116  and 38 C.F.R. § 3.309  (e), relating to presumptive service connection due to exposure to Agent Orange, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98- 542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not precluded from establishing service connection with proof of actual causation, that is, proof the exposure to Agent Orange actually causes a disability, which is not included in the list in 38 C.F.R. § 3.309  (e).  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303 (d).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  When, after careful consideration of all the procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The Veteran has a diagnosis of peripheral neuropathy of the upper and lower extremities, which he contends is the result of his military service, specifically exposure to herbicides and/or due to his service-connected diabetes mellitus type 2.  The Veteran is presumed to have been exposed to herbicides coincident with his service in Vietnam.

The Veteran's service treatment records were negative for complaints or treatments related to peripheral neuropathy of the lower extremities.  The August 1969 separation examination was negative for peripheral neuropathy of the upper and lower extremities.

In August 2008, the Veteran was afforded a VA examination for his claim.  At this time the Veteran's claims file was not reviewed.  The Veteran asserted that his peripheral neuropathy in the upper and lower extremities was due to his diabetes mellitus type 2.  He described the condition as episodic and moderate with flares of severe numbness and tingling daily which began about 20 years earlier.  He stated that the flare ups became more frequent over the past 5 to 6 years.  There was no clear aggravating or alleviating factors, no medication treatment, and no functional loss although the Veteran claimed occasional balance instability.  Upon examination, the examiner noted paresthesia and neuralgia.  The examiner opined that peripheral neuropathy was not as likely as not related to diabetes given the onset was prior to the diabetes diagnosis and appeared aggravated prior to the diagnosis of diabetes.  The examiner further stated that to estimate any further aggravation that diabetes had caused would be resorting to speculation.  After reviewing the August 2008 diabetes VA examination, the Board notes that a diabetes diagnosis was made in 2005; however, the Board also notes that this VA examination was conducted without review of the Veteran's claims file.

In a July 2009 VA treatment note, the treating physician noted that the Veteran had evidence of early peripheral neuropathy.  Upon examination, there was no tenderness at toes or pitting edema.  The VA physician noted good dorsalis pedis and posterior tibial pulses bilaterally.  There was decreased foot vibratory sense bilaterally and intact sensation to monofilament test, though decreased at toes.

In February 2016, the Veteran testified at a Board hearing that he first noticed neuropathy in his arms and legs about 10 years earlier.  He stated that this would have been around when he was also diagnosed with diabetes.  He said that he had never been treated for this neuropathy but that he had problems.  He described not being able to stand for long periods of time and having to stop and rest after walking a block.  He also felt a tingly sensation in his arms and legs sometimes.  

In December 2016, the Veteran was afforded another VA examination for his claim.  The claims file was reviewed at this time.  At this time, the Veteran also claimed that his peripheral neuropathy in the upper and lower extremities could be due to herbicide exposure.  The examiner first noted a diagnosis of diabetic neuropathy in 2007 and then later stated that neuropathy was diagnosed in 2009 per a VA treatment note.  The Veteran stated that he felt chronic symptoms of numbness and tingling to hands and feet which began around the late 1980s.  The symptoms progressed about 10 to 15 years prior to the December 2016 VA examination date.  He said there was no clear aggravating or alleviating factors, no medication treatment and he had episodic flares of pain to the bottom of his feet.  The examiner opined that the Veteran's peripheral neuropathy of the hands and feet was less likely than not to be related to either herbicide exposure or diabetes mellitus.  The examiner reasoned that the neuropathy began greater than one year after discharge from service.  It was not otherwise presumed to be related to herbicide exposure.  In addition, it began prior to his onset of diabetes mellitus.  There was no clear aggravation from diabetes mellitus given that no further evaluation or treatment had been undertaken for this.  

Thus, there is no credible lay evidence or competent medical evidence linking the Veteran's peripheral neuropathy of the upper and lower extremities to service, to include herbicide exposure.  In addition, there is no lay or medical evidence showing that the peripheral neuropathy of the upper and lower extremities were caused by or aggravated by his service-connected diabetes mellitus.  

The Board has reviewed all service treatment records and VA treatment records.  The preponderance of competent and credible evidence weighs against finding that peripheral neuropathy of the upper and lower extremities were demonstrated in-service, that peripheral neuropathy of the upper and lower extremities were compensably disabling within a year of separation from active duty, or that there is a nexus between any current diagnosis of peripheral neuropathy of the upper and lower extremities and service, to include in-service herbicide exposure.

Here, the record does not demonstrate a diagnosis of peripheral neuropathy within a year of the Veteran's service separation.  In this regard, the first evidence of neuropathy is treatment notes reporting an onset of symptoms around 2009.  The competent medical evidence, therefore, does not show that the Veteran had peripheral neuropathy within either of the one-year presumptive periods in 38 C.F.R. § 3.309 (a) and 38 C.F.R. § 3.309 (e).

As the Veteran's service treatment records were negative for any complaints, treatment, or diagnoses of peripheral neuropathy, he was not diagnosed with a peripheral neuropathy, disability until many years after service, and there was a significant period between his service and his post-service complaints where the medical record was silent for complaints of a peripheral neuropathy, disability, the Board concludes that the weight of the evidence is against a finding of continuity of symptomatology since service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000). 

However, the Board must also consider whether the Veteran's peripheral neuropathy of the lower extremities was directly caused by herbicide exposure.  See Combee, 34 F.3d 1039.  A presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).

As there is a current diagnosis of neuropathy of the upper and lower extremities, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000). 

The Board also finds that the weight of the evidence is against a finding that the Veteran's current neuropathy disability is etiologically related to the Veteran's military service on a direct basis.  In this case, the Veteran's service treatment records were negative for complaints or treatments related to a neuropathy disability.

The Board finds that the competent evidence of record, while showing the currently diagnosed disability of peripheral neuropathy, does not demonstrate neuropathy manifested to a compensable degree within one year of separation.  Additionally there is no probative evidence that neuropathy is related to an in-service injury sustained by the Veteran or related to conceded herbicide exposure; there is also no probative evidence that neuropathy was caused by or aggravated by the Veteran's service-connected diabetes mellitus type 2.  In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107 (b). 

The Board notes the Veteran's contentions regarding the etiology of his claimed peripheral neuropathy disability.  To the extent that the Veteran himself contends that a medical relationship exists between his claimed current disability and service, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that a peripheral neuropathy disability is not a disability subject to lay diagnosis as this diagnosis requires medical training.  More significantly, the Veteran does not have the medical expertise to provide an opinion regarding the peripheral neuropathy etiology.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).

In addition, the Board notes that the Veteran was diagnosed with diabetes around 2005 and his peripheral neuropathy was not diagnosed until between 2007 and 2009.  The Board also notes that the Veteran testified at the February 2016 Board hearing that he first felt symptoms of peripheral neuropathy around 2006 when he was diagnosed with diabetes.  However, at the December 2016 VA examination, the Veteran told the examiner that he felt symptoms of peripheral neuropathy in the 1980s years after separation from service.  As stated above, the Veteran is seeking service connection for peripheral neuropathy of the upper and lower extremities to be either due to herbicide exposure or as secondary to his service-connected diabetes mellitus type 2.  The Board finds that the records contemporaneous to service are more credible than the Veteran's inconsistent statements made over 40 years later for compensation purposes.  Thus, the Board affords more probative weight to the VA examiners' opinions, when viewed together, than the Veteran's own contentions, and there are no medical opinions to the contrary.

Thus, the Veteran's assertions that there is a relationship between his claimed peripheral neuropathy disability and his service are not sufficient in this instance and are outweighed by other probative evidence of record.  Jandreau, 492 F.3d 1372 (Fed. Cir. 2007). 

As the preponderance of the evidence is against the Veteran's claims, service connection must be denied.  38 C.F.R. §§ 3.1 (m) & (n), 3.102, 3.301.


ORDER

1. Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to diabetes mellitus type 2 and/or due to herbicide exposure is denied.

2. Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to diabetes mellitus type 2 and/or due to herbicide exposure is denied.


REMAND

The Board apologizes for the delay but finds that another remand is necessary to ensure substantial compliance with prior remand orders.  See Stegall, 11 Vet. App. 268.

As noted in the April 2016 remand order, the Board found that the VA examiner for the December 2007 VA examination had not provided an adequate opinion with supporting rationale addressing the etiology of the Veteran's tinnitus.  On remand, the Board ordered that a VA examination be scheduled and an opinion obtained addressing the etiology of the Veteran's tinnitus.  The Board requested that the examiner consider the Veteran's military occupational specialty as radio/teletype operator as well as the Veteran's lay testimony of exposure to noise and etiology and progression of the tinnitus.  In addition, the Board ordered that VA treatment records from the 1980s in Chicago should be obtained prior to scheduling the VA examination so that the examiner had access to these files.

Pursuant to the Board remand, a VA examination was conducted in December 2016.  However, the RO determined this examination to be inadequate because the VA examiner did not yet have the 1980s Chicago medical records when making an opinion.  In April 2017, an addendum opinion was provided after the 1980s medical records were obtained; however, this opinion addressed another claim and thus it is unclear whether the VA examiner reviewed the 1980s Chicago medical records with relation to the Veteran's tinnitus claim.  

Further, the Board finds that the December 2016 VA examiner's opinion was also inadequate because it did not provide an adequate rationale.  Specifically, the examiner did not address the Veteran's lay testimony of proximity to noise exposure from explosives during service.  The examiner also did not address the fact that the Veteran was not exposed to high levels of noise following service as he worked at the postal service.

Again, once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).


Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate any outstanding VA treatment records with the claims file.  

2. After obtaining updated treatment records, schedule the Veteran for a VA audiology examination.  The examiner must be provided with access to the electronic claims file on Virtual VA and VBMS, including the VA medical records from the 1980s in Chicago, pursuant to the prior April 2016 Board remand, and he or she must indicate review of the claims file in the examination report.

After conducting any necessary testing, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's reported tinnitus is related to service, to include his proximity to combat and/or Military Occupational Specialty (MOS) as radio/teletype operator.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  In the rationale, the examiner must address the Veteran's lay statements, to include his testimony before the Board, regarding his proximity to noise from explosives during service and his symptoms.

3. Then readjudicate the Veteran's claim on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Please allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


